IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


United States of America, The States of California,     )       C/A: 3:13-1223-JFA
Delaware, Florida, Georgia, Hawaii, Illinois,           )
Indiana, Iowa, Massachusetts, Minnesota, Montana,       )
Nevada, New Jersey, New Mexico, New York,               )               ORDER
North Carolina, Rhode Island, Tennessee, Virginia,      )
and the District of Columbia, ex rel. Laurence          )
Schneider,                                              )
                                                        )
                        Plaintiffs/Relator,             )
v.                                                      )
                                                        )
J.P. Morgan Chase Bank, National Association, J.P.      )
Morgan Chase & Company, and Chase Home                  )
Finance, L.L.C.,                                        )
                                                        )
                  Defendants.                           )
____________________________________                    )

        The United States having declined to intervene in this action pursuant to the False Claims

Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

        IT IS ORDERED that,

        1.      The complaint be unsealed and served upon the defendants by the relator within 21

                days of the date of this order;

        2.      The entire docket in this action and all documents that have been filed in it shall be

unsealed, provided, however, that this ruling is STAYED for thirty days following the entry of this

order.1 The Clerk is directed NOT TO UNSEAL any other documents in this case until further order

of this court. During the thirty day stay, any interested party may note a proper appeal of this Order,

or may file a motion for reconsideration of this Order;


       1
        The court finds persuasive the analysis provided by the court in United States v. King
Pharmaceuticals, Inc., 806 F.Supp.2d 833 (D.Md. 2011).

                                                  1
         3.     The seal be lifted as to all other matters occurring in this action after the date of this

Order;

         4.     The parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. 3730(c)(3). The United

States may order any deposition transcripts and is entitled to intervene in this action, for good cause,

at any time;

         5.     The parties shall serve all notices of appeal upon the United States;

         6.     All orders of this Court shall be sent to the United States; and that

         7.     Should the relator or the defendants propose that this action be dismissed, settled, or

otherwise discontinued, the Court will solicit the written consent of the United States before ruling

or granting its approval.

         IT IS SO ORDERED.


January 22,
January 23, 2014
            2014                                         Joseph F. Anderson, Jr.
Columbia, South Carolina                                 United States District Judge




                                                   2